Opinion by
Judge Hines :
This is a case in which both the law and facts were submitted to the court. The assignment of errors presents no question .of law arising on the pleadings. The material allegations of the petition are denied by the answer so as to offer two matters for our 'consideration. First: The sufficiency of the evidence to support the finding of the court, which must be treated as that of a jury; and, second: Whether the court erred in refusing to allow a witness to answer whether he had not had an understanding with one of the directors of the association as to the property in controversy. As to the first point, the bill of exceptions does not purport to give all the evidence in the case, without which we could not undertake to say that the court erred in passing upon the questions of fact there considered, but on the contrary the bill affirmatively shows that all the evidence was not brought up. As to the second point, the failure to present all the evidence heard renders it impossible to determine whether an affirmative answer to the question asked the witness would have been beneficial to appellant; besides, the question was in any event incompetent as, without special authority, one director of such an association as that of appellant has no power to bind the association by contract or acquiescence.
Judgment affirmed.